Ethan E. Christensen (858) 550-6076 christensene@cooley.com May 27, 2010 Melissa Campbell Duru Special Counsel Office of Mergers & Acquisitions Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-3628 Dear Ms. Duru: Re: Penwest Pharmaceuticals Co. Amendment No. 1 to Preliminary Proxy Statement on Schedule 14A Filed May 21, 2010 by Tang Capital Partners LP, Tang Capital Management, LLC, Kevin C. Tang, Perceptive Life Sciences Master Fund Ltd., Perceptive Advisors LLC, Joseph E. Edelman, Roderick Wong, M.D., Saiid Zarrabian and John G. Lemkey File No. 1-3426 Dear Ms. Duru: On behalf of Tang Capital Partners, LP, Tang Capital Management, LLC, Kevin C. Tang and John G. Lemkey (collectively, the “TCP Filers”), we have set forth below the responses of the TCP Filers to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter to John G. Lemkey dated May 25, 2010. The numbering of the paragraphs below corresponds to the numbering of the Staff’s comment letter, the text of which we have incorporated into this response letter for convenience. 1. We refer to your response to prior comment 6 and the revised disclosure.Please further supplement the disclosure to more plainly state the likelihood that the participants could remove current management based on the results of the contemplated evaluation. The TCP Filers acknowledge the Staff’s comment.Upon further evaluation of the likelihood that the current management will be removed, the TCP Filers have concluded that they are not able to predict, at this time, whether such removal is likely or not.Although current management has shown an unwillingness to fully support the proposals outlined by Mr. Tang and Mr. Edelman in the past, there is nothing to suggest to the TCP Filers that they will not be supportive of those views should the TCP Filers’ nominees be elected and those views come to represent the majority viewpoint on the board.Accordingly, the TCP Filers have amended their May 21, 2010 filing to state that they do not know whether the evaluation will result in management changes. 4, SAN DIEGO, CA 92121T: (858) 550-6000F: (858) 550-6420WWW.COOLEY.COM Melissa Campbell Duru May 27, 2010 Page Two 2. We note your response to prior comment 8 and the revisions made to the proxy statement.Your revised disclosure states that the nominees were selected in part because of the participants’ belief in the nominees’ ability to help preserve and create shareholder value.Disclosure elsewhere in the proxy statement references the participants’ plan to substantially wind down the company’s affairs if elected.Please provide additional disclosure that clarifies and explains how the nominees, if elected, could both create shareholder value while simultaneously enacting plans to substantially wind down the company’s affairs. The TCP Filers acknowledge the Staff’s comment.The TCP Filers have amended their May 21, 2010 filing to clarify that the creation of stockholder value more specifically refers to the TCP Filers’ view that the Company should be actively exploring ways to monetize the TIMERx technology. * * * Please direct any questions or comments regarding our responses to the Staff’s comments to the undersigned at (858) 550-6076. Sincerely, /s/Ethan E. Christensen Ethan E. Christensen cc: Kevin C. Tang, Tang Capital Management LLC (via email) 4, SAN DIEGO, CA 92121T: (858) 550-6000F: (858) 550-6420WWW.COOLEY.COM UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2 ) Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o
